TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00115-CV


Victor Carr, Appellant

v.

Greg Hamilton, County Sheriff and Rissie Owens, Board of Pardons and Paroles,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
NO. D-1-GN-07-001980, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Victor Carr has failed to prosecute his appeal.  Carr's appellant's brief was due
May 5, 2008.  By postcard dated June 16, 2008, this Court's clerk's office notified Carr that his
brief was overdue and cautioned that his appeal could be dismissed for want of prosecution unless
Carr filed a motion reasonably explaining his failure to file a brief.  That motion was due by June 26,
2008.  On June 26, 2008, Carr filed a motion for extension of time to file his brief.  The motion was
marked received, but was not filed, by this Court's clerk's office because Carr did not pay
the required filing fee and did not include a certificate that he had conferred with appellees.  See
Tex. R. App. P. 5, 10.1(a)(5).
		Carr has not cured the deficiencies in his motion or filed a brief.  By postcard dated
June 26, 2008, this Court's clerk directed Carr to file the certificate of conference and the filing fee
by July 11, 2008.  By letter dated August 5, 2008, this Court's clerk reminded Carr that he had not
paid the filing fee for his motion for extension or for the appeal itself.  The clerk requested that Carr
pay these fees by August 15, 2008.  By letter dated September 2, 2008, the clerk reminded Carr that
he had not paid the filing fee for his motion for extension, filed the certificate of conference for
his motion for extension, or filed a brief.  The clerk directed Carr to submit a proper motion for
extension by September 15, 2008.  The clerk cautioned that failure to file a proper motion would
result in dismissal of this appeal.  Carr has not paid the fees or filed the requested certificate of
conference, a proper new motion, or a brief.
		We dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed for Want of Prosecution
Filed:   October 31, 2008